        Case 4:19-cr-00045-BMM Document 126 Filed 04/27/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                               CR-19-45-GF-BMM
Plaintiff,
                                                  ORDER
vs.

MYCHAL THOMAS DAMON,

Defendant.

                                 I. Synopsis

      The United States Probation Office filed a Request for Summons and

Modification of the Conditions or Term of Supervision on April 1, 2021, (Doc.

115) seeking to modify the conditions of Mychal Damon’s (Damon) supervised

release. The court conducted a hearing on April 20, 2021. (Doc. 118.) Due to

Damon’s objections, the Court reset the hearing for April 27, 2021. The Court

conducted a second hearing on April 27, 2021. Damon withdrew his objections

and both Damon and the United States consented to the modification. (Doc. 125.)

       Based on the foregoing, the Court issues the following order:

       The conditions of Damon’s supervised release are modified to include the

following conditions:
       Case 4:19-cr-00045-BMM Document 126 Filed 04/27/21 Page 2 of 2



      1. You must submit to no more than six polygraph examinations per year as

directed by the probation officer to assist in treatment, planning, and case

monitoring. You maintain your Fifth Amendment rights during the polygraph

examinations and may refuse to answer an incriminating questions. You must pay

part or all of the costs of these examinations as directed by the probation officer;

      2. You will not be allowed to do the following without prior written

approval of the United States Probation: knowingly reside in the home, residence,

or be in the company of any child under the age of 18; go to or loiter within 100

yards of school yards, parks, playgrounds, arcades, or other places primarily used

by children under the age of 18.

      DATED this 27th day of April, 2021.
